Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/22 has been entered.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4-6, 8-12, 17, 23, 30-32 and 36-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 4-6, 8-12, 17, 23, 30-32 and 36-38 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or as a method organizing human activity.

In regard to Claims 4, 36, and 37 the following limitations can be performed as a mental process by a human being and/or as a method of organizing human activity in terms of performing:
a [method] comprising:
	[…] receiv[ing]…end user;
[…]
present […] a first instance of a primary task in the presence of a secondary task comprising an interference […] configured to divert the end user's attention from the first instance of the primary task, requiring a first response from the end user to the first instance of the primary task in the presence of the interference and a secondary response from the end user to the interference…response deadline;
the interference comprises a plurality of evocative elements […] presented according to the one or more integration rules, at least one of the evocative elements …being configured as a distractor and at least one of the evocative elements being configured as an interruptor and comprising a specified facial expression; and
wherein the one or more integration rules are configured such that the plurality of evocative elements are presented with at least two differing non-evocative features, wherein at least one non-evocative feature…correlated with a specific facial expression;

receive data indicative of the first response and the secondary response, at least one of the first response and the secondary response comprising a measure of the end user’s response to the…evocative elements, wherein (i) the first response and the secondary response comprise a physical action of the end user in response to the…evocative elements and (ii) the data comprises at least one measure of emotional processing capabilities of the end user under emotional load;
analyze the data indicative of the first response and the secondary response to generate at least one performance metric comprising at least one quantified indicator of cognitive abilities of the end user under emotional load;
modify…metric; and
modulate a target evocative element in the plurality of evocative elements […] in response…metric;
wherein modulating…comprises dynamically rendering…facial expression […];
wherein the one or more graphical elements…facial expression;
wherein modifying…object.

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., an input device, a display, executing a computer process in “real time”, one or more processors; a memory to store processor-executable instructions and communicatively coupled with the one or more processors, wherein upon execution of the processor-executable instructions by the one or more processors, the one or more processors are configured to generate a user interface, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken end userly, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., an input device, a display, executing a computer process in “real time”, one or more processors; a memory to store processor-executable instructions and communicatively coupled with the one or more processors, wherein upon execution of the processor-executable instructions by the one or more processors, the one or more processors are configured to generate a user interface these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification teaches the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 18 in Applicant’s specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 8-12, 17, 23, 30-32, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20140370479 A1 by Gazzaley (“Gazzaley”), in view of PGPUB US 20160155354 A1 by Merzenich et al (“Merzenich”).
In regard to Claim 4, Gazzaley teaches a system…comprising:
an input device…end user;
(see, e.g., F1A, s106);
one or more processors…end user; and
(see, e.g., Figure 1A, s102);
a memory to store processor-executable instructions and communicatively coupled with the one or more processors,
(see, e.g., Figure 1A, s104);
wherein upon execution of the processor-executable instructions by the one or more processors, the one or more processors are configured to:
generate…device;
(see, e.g., Figure 1A, s112);

present…interference, wherein…response deadline;
	(see, e.g., Figure 1B; see also, e.g., paragraph 110 regarding “primary task”;  see, e.g., paragraph 113 regarding “secondary task”; in regard to “time-varying task” see, e.g., p125);
	wherein:
the interference comprises…facial expression; and
(see, e.g., paragraph 123 regarding a combination of interrupters and distractors; see, e.g., paragraph 177 regarding employing different stimuli including specified facial expressions as targets and non-targets);
wherein the one or more integration rules are configured such that the plurality of evocative elements are presented with […] a specified facial expression;
(see, e.g., p177);
receive data…emotional load; and 
(see, e.g., paragraph 113);
analyze…load;
(see, e.g., Fig. 11, s34 and 36 and paragraph 105);
modify a time-varying aspect…metric; and
(see, e.g., p125);

modulate a target evocative element in the plurality of evocative elements in real
time at the graphical user interface in response to the at least one first performance metric,
wherein modulating the target evocative element comprises dynamically rendering one or more graphical elements of the specified facial expression at the graphical user interface,
wherein the one or more graphical elements comprise a level of valence of the
specified facial expression;
	(see, e.g., p125-127 in regard to altering the difficulty level of the task by changing the “identity” of the “non-target stimulus” (i.e., distractors) relative to the “target stimulus” by altering the “appearance or characteristics” including changing their color and/or making them harder to see (i.e., changing their “valence”).  In regard to the BRI of “valence” see a dictionary definition of the term as “[t]he degree of attraction or aversion that an individual feels toward a specific object or event.” https://www.thefreedictionary.com/valence).
	wherein modifying the time-varying aspect…size of an object;
	(see, e.g., p124-130).

	Furthermore, while Gazzaley teaches employing multiple distractors as well as teaches employing distractors with human faces on them it may not each wherein those human faces are depicted employing different specific facial expressions, however, in an analogous reference Merzenich teaches this feature (see, e.g., F82 and p453-456);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added specified facial expressions taught by Merzenich to the target object as well as the distractors otherwise taught by Gazzaley in order to make the task more emotionally evocative.
In regard to Claim 5-6, Gazzaley teaches these features.  See, e.g., paragraph 139 in regard to providing instructions.  See, e.g., paragraphs 112 and 113 in regard to providing distractors and interruptors.
In regard to Claims 8-11, Gazzaley teaches these features.  See, e.g., paragraph 177 in regard to providing various combinations of facial and non-facial stimuli.  
In regard to Claim 12, Gazzaley teaches these features. See, e.g., paragraphs 115-123 regarding multiple trials.
In regard to Claim 17, Gazzaley teaches these features. See, e.g., paragraphs 115-123 regarding multiple trials and, e.g., paragraphs 96-97 in regard to interference cost.
In regard to Claim 23, Gazzaley teaches this feature.  See, e.g., paragraph 177 regarding employing facial expressions as stimuli.
In regard to Claim 30, Gazzaley teaches this feature.  See, e.g., paragraphs 124-130 in regard to employing different difficulty levels.
In regard to Claim 31, Gazzaley teaches this feature.  See rejection of Claim 4.
In regard to Claim 32, Gazzaley teaches this feature.  See, e.g., paragraphs 124-130 in regard to employing different difficulty levels.
In regard to Claims 36-37, see, e.g., rejections of Claims 4, 31, and 32.
In regard to Claim 38, Gazzaley teaches these features.  See, e.g., paragraphs 124-130.

Response to Arguments
	Applicant argues on pages 15-16 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    102
    704
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    339
    717
    media_image2.png
    Greyscale

Applicant’s argument is not persuasive because collecting data (e.g., first response and second response), analyzing that data (e.g., generating a first performance metric), and generating an output based on that analysis (e.g., modulating a target evocative element based on the performance metric) has been held by the CAFC to be an abstract mental process in decisions such as Electric Power Group.  Furthermore, Applicant claims a computerized method of training a human subject and such a method has also been held to be abstract by the CAFC as a method of organizing human activity in, e.g., In re Noble Systems Corporation (non-precedential).

	Applicant argues on page 16 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image3.png
    451
    696
    media_image3.png
    Greyscale


Applicant’s argument is not persuasive because employing a graphical user interface to present visual data on a computer display does not claim “significantly more” than an abstract idea.  See, e.g., the CAFC’s opinion in Cxloyalty v. Maritz Holdings, slip. op., p. 16-17, in this regard. 
	Applicant’s arguments regarding the art rejections are addressed by the updated statements of those rejections made supra.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715